DETAILED ACTION
This is the initial Office action based on the preliminary amendment filed on May 26, 2020.
Claims 19-36 are pending.
Claims 19, 25, and 31 have been amended.
Claims 1-18 have been canceled.
Claims 19-36 have been added.
Claims 19-36 are allowed and will be renumbered as 1-18 in the patent.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on April 15, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent Number 10,114,628 has been reviewed and is accepted. The terminal disclaimer has been recorded.

The terminal disclaimer filed on April 15, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent Number 10,585,658 has been reviewed and is accepted. The terminal disclaimer has been recorded.

Drawings
The drawings were received on March 9, 2020. These drawings are acceptable.

Examiner’s Amendment
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in an interview with Paul A. Mendonsa (Reg. No. 42,879) on April 15, 2021.

The application has been amended as follows:

AMENDMENTS TO THE CLAIMS
In the “Amendments to the Claims” (received on 05/26/2020), please amend Claims 19, 25, and 31 as follows:

1-18. (Canceled)

19. (Currently Amended) A non-transitory computer-readable medium having stored thereon instructions that, when executed by one or more processors, are configurable to cause the one or more processors to:

access one or more protected subsets, wherein, for the one or more protected subsets, code in the first software package to read the one or more protected subsets in the first software package and to return the accessed subsets of the customized configuration data whether protected or not, and if [[an]] a second software package contains additional subsets within the customized configuration data in the first software package, code in the first software package also to read the one or more protected subsets in the second software package and to return the accessed subsets of the customized configuration data whether protected or not, and wherein the second software package is allowed to change values in protected subsets within the customized configuration data in the second software package, but the second software package is not allowed to change values in subsets within the customized configuration data in the first software package; and
return information stored in the one or more protected subsets that have been accessed.

20. (Previously Presented) The non-transitory computer-readable medium of claim 19 wherein the first software package is installed in a subscriber organization that is separate from an originating organization providing the first software package.



22. (Previously Presented) The non-transitory computer-readable medium of claim 19 wherein the information stored in the one or more protected subsets comprises at least one application program interface (API) key.

23. (Previously Presented) The non-transitory computer-readable medium of claim 22 wherein protection for the API key is based on a subscription status.

24. (Previously Presented) The non-transitory computer-readable medium of claim 19 wherein subset editability is to be used to provide control of columns in a table and data protection is to be used to provide control of rows in the table.

25. (Currently Amended) A method comprising:
installing, by one or more processors, a first software package having customized configuration data, wherein the first software package includes computer-executable code that, when executed by the one or more processors, causes the one or more processors to perform one or more tasks that comprise at least accessing subsets of the customized configuration data;
accessing, by the one or more processors, one or more protected subsets, wherein, for the one or more protected subsets, code in the first software package to read the one or more protected subsets in the first software package and to return the accessed subsets of the a second software package contains additional subsets within the customized configuration data in the first software package, code in the first software package also to read the one or more protected subsets in the second software package and to return the accessed subsets of the customized configuration data whether protected or not, and wherein the second software package is allowed to change values in protected subsets within the customized configuration data in the second software package, but the second software package is not allowed to change values in subsets within the customized configuration data in the first software package; and
returning, by the one or more processors, information stored in the one or more protected subsets that have been accessed.

26. (Previously Presented) The method of claim 25 wherein the first software package is installed in a subscriber organization that is separate from an originating organization providing the first software package.

27. (Previously Presented) The method of claim 26 wherein the subscriber organization and the originating organization are both tenants within a single multitenant environment.

28. (Previously Presented) The method of claim 25 wherein the information stored in the one or more protected subsets comprises at least one application program interface (API) key.

29. (Previously Presented) The method of claim 28 wherein protection for the API key is based on a subscription status.

30. (Previously Presented) The method of claim 25 wherein subset editability is to be used to provide control of columns in a table and data protection is to be used to provide control of rows in the table.

31. (Currently Amended) A system comprising:
at least one memory; and
one or more processors coupled with the at least one memory, the one or more processors configurable to installa second software package contains additional subsets within the customized configuration data in the first software package, code in the first software package also to read the one or more protected subsets in the second software package and to return the accessed subsets of the customized configuration data whether protected or not, and wherein the second software package is allowed to change values in protected subsets within the customized configuration data in the second software package, but the second software package is not allowed to change values in subsets within the customized 

32. (Previously Presented) The system of claim 31 wherein the first software package is installed in a subscriber organization that is separate from an originating organization providing the first software package.

33. (Previously Presented) The system of claim 32 wherein the subscriber organization and the originating organization are both tenants within a single multitenant environment.

34. (Previously Presented) The system of claim 31 wherein the information stored in the one or more protected subsets comprises an application program interface (API) key.

35. (Previously Presented) The system of claim 34 wherein protection for the API key is based on a subscription status.

36. (Previously Presented) The system of claim 31 wherein subset editability is to be used to provide control of columns in a table and data protection is to be used to provide control of rows in the table.

-- END OF AMENDMENTS --

Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance:
The cited prior art taken alone or in combination fail to teach, in combination with the other claimed limitations, “wherein the second software package is allowed to change values in protected subsets within the customized configuration data in the second software package, but the second software package is not allowed to change values in subsets within the customized configuration data in the first software package” as recited in independent Claims 19, 25, and 31.
The closest cited prior art, the combination of US 2013/0117291 (hereinafter “Roy-Faderman”), US 2013/0036110 (hereinafter “Scott”), and US 2011/0296380 (hereinafter “Dvinov”), teaches defining applications using metadata records created from an object specifying a predefined metadata format. However, the combination of Roy-Faderman, Scott, and Dvinov fails to teach “wherein the second software package is allowed to change values in protected subsets within the customized configuration data in the second software package, but the second software package is not allowed to change values in subsets within the customized configuration data in the first software package” as recited in independent Claims 19, 25, and 31.
Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Qing Chen whose telephone number is 571-270-1071. The Examiner can normally be reached on Monday through Friday from 9:00 AM to 5:00 PM EST.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Wei Zhen, can be reached at 571-272-3708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Qing Chen/
Primary Examiner, Art Unit 2191